Citation Nr: 1131742	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active military service from October 1960 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.                  

In the September 2005 rating action, the RO also denied the Veteran's claim for service connection for bilateral pes planus.  The Veteran subsequently filed a timely appeal.  However, by a May 2007 rating action, the RO granted service connection for bilateral pes planus and assigned a 30 percent disability rating, effective from April 6, 2005.  As the Veteran has not appealed the rating or effective date assigned for the aforementioned disability, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This case was previously before the Board in March 2011, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   


FINDING OF FACT

There is no competent medical evidence of record relating the Veteran's diabetes mellitus to his service in the military, or causally related to or aggravated by service-connected disability.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in June 2005, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

Additionally, a September 2006 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  


Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  The Veteran filed his claim in April 2005.   Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the veteran's claim was filed prior to the effective date of the revised regulation.

Analysis

In this case, the Veteran contends that his service-connected bilateral pes planus caused his mobility to become impaired.  He further maintains that due to his lack of mobility, he gained weight which caused him to become obese and eventually develop diabetes mellitus.  Thus, according to the Veteran, his currently diagnosed diabetes mellitus is related to his service-connected bilateral pes planus.

The Board notes that the Veteran was discharged from service in 1962 due to the severity of his symptomatic pes planus.  The Board also notes that the Veteran's weight increased during his service from 160 pounds to 181 pounds, but points out that the Veteran did not report any complaints of weight gain during his military service, and his Medical Board Report and separation examination report indicate that genitourinary and endocrine evaluations were normal.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology are not credible, as he did not report any related symptomatology or associate his diabetes mellitus with his service, including his service-connected pes planus, until he filed his claim for service connection in 2005.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony).  See also Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  The Board notes that the Veteran reported to the March 2011 VA examiner that his weight increased to 340 pounds in the mid-1990s, but that he was unsure when he was diagnosed with diabetes, although he began treating his diabetes in 2006.  At the Veteran's December 2006 VA examination, the Veteran reported a 10 year history of diabetes mellitus; however, the Veteran has submitted no treatment records for his diabetes mellitus.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Accordingly, the Board cannot conclude that diabetes mellitus is shown to have begun during or following his service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"). 

Furthermore, the March 2011 VA examination report concluded that the Veteran's obesity is not caused by the Veteran's service-connected pes planus, and that further, the Veteran's diabetes mellitus was not caused by the Veteran's obesity.   According to the March 2011 VA examiner, the Veteran reported that his weight gain followed his quitting smoking; the VA examiner found that the Veteran's obesity aggravated the Veteran's diabetes mellitus.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the March 2011 VA examination must be given great probative weight because the opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status typically do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board acknowledges that the Veteran is competent to report his current symptoms, but nonetheless finds that the Veteran has been shown to be less than credible.  The Veteran's claim was limited to the his claim, his multiple VA examination reports, and written statements, and thus is of less probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Moreover, the Veteran has not shown that he has the expertise required to offer an opinion regarding any causal relationship between his diabetes mellitus and his active service, including his service-connected pes planus.  While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have residuals of a head injury which could be attributed to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for diabetes mellitus is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


